Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for the indication of allowable subject matter:
Applicants filed a terminal disclaimer to overcome the obvious double patent rejections over U.S. Patent No. 10,999,351.  The closest prior art, Briggman et al. (US 9,105,016) teaches a hybrid digital mailbox, which enables the user to visualize and track incoming and outgoing mail in electronic and physical form and view supplemental information about the received items.. It links an address to the physically deliverable object. It allows the user to authorize a particular physical address via a direct mail option and perform an in-person validation. Although the prior art teaches portions of the recited claims with respect to a hybrid-digital mailbox, it fails to teach,
“the physically deliverable object includes a chip as an Internet of Things device (ITD) embodies the data files and the physically deliverable object further includes a digitally readable machine-readable code (MRC) wherein the MRC further includes an a-three-dimensional address linked mechanism (ALM) for carrying out an ALM related verification of a physical address of the sender and a physical address of the recipient that includes a physical address including an altitude specific code in the MRC to allow the recipient to apply the machine readable code (MRC) to access the network transmissible content data files, and the physically deliverable object is further attached with a near-field communication (NFC) chip (NFCC) for continuously tracking the delivery and post-delivery activities by a wireless communication device disposed within a new-field distance”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454